[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO ADVISE DEFENDANT
The State's Attorney, at the conclusion of the probable cause hearing conducted in accordance with Conn. Gen. State.54-46a, at which hearing the court found probable cause, moved the court to advise the defendant that if he did not institute an appeal from the court's determination of probable cause, the defendant would have waived his rights in that regard.
The court, upon the stipulation of the parties, reserved questions related to that motion to the Supreme Court. On October 22, 1990, the Supreme Court, acting sua sponte, declined to entertain the reservation and remanded the matter to this court for further proceedings.
On the the authority of State of Connecticut vs. Anthony Atkins, 203 Conn. 33 (1987), the State's motion to advise the defendant is denied.
Koletsky, J.